AFFIRMED and Opinion Filed October 12, 2020




                                                 In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00760-CR

                    CHRISTOPHER DAMON HARRELL, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                     On Appeal from the 59th Judicial District Court
                                Grayson County, Texas
                            Trial Court Cause No. 068720

                                        OPINION
                       Before Justices Whitehill, Osborne, and Carlyle
                                 Opinion by Justice Carlyle
         A jury convicted Christopher Harrell of murder and sentenced him to life in

prison. He complains the trial court allowed a Confrontation Clause violation and

erred by denying his motion for a new trial based on a Brady1 violation. We affirm.

                                            Background

         Michael Lindsey went missing. His daughter, Natasha Briggs, alerted police

and gave them his phone number. Officer Sam Boyle investigated, first using phone

geolocation data obtained from Mr. Lindsey’s cell phone provider. Armed with


   1
       See Brady v. Maryland, 373 U.S. 83, 87 (1963).
geolocation data describing Mr. Lindsey’s phone’s whereabouts and a description of

his truck, Officer Boyle found and spoke to a man sitting in Mr. Lindsey’s truck. The

man said he was Mr. Lindsey and provided Lindsey’s driver’s license as his own.

The man had a black ponytail and otherwise explained away his difference in

appearance from the photo as due to drug use. The man also explained having been

in a fight with his sister, and suspected she’d called the police on him; he accurately

described the days of the week Mr. Lindsey had off from his job; and explained items

in the bed of the truck as part of a move he was making from Denison to Sherman.

While talking to the man, Officer Boyle called the number he had for Mr. Lindsey’s

phone, and the phone in the man’s pocket rang.

      Officer Boyle reported back to Ms. Briggs that he had found her father, but

when Boyle described the interaction, Ms. Briggs immediately knew the man was

not her father. Her dad had no sister. He wore his hair in a crew cut, not a ponytail.

He took specific medication daily, and Ms. Briggs had separately verified it was still

at his residence, making the reference to moving suspicious to her. Officer Boyle

showed Ms. Briggs a photo of the man in her dad’s truck from his body camera and

she indicated he was not her father. Officer Boyle later learned the man

impersonating Mr. Lindsey was appellant Christopher Harrell. Boyle used

geolocation data from Mr. Lindsey’s phone a few days later to track Mr. Harrell to a

motel in Mt. Pleasant, where police detained him. He was the same man Officer

Boyle interacted with previously.

                                         –2–
       Detective Brandon Hughes interviewed Mr. Harrell on October 1, 2017. Mr.

Harrell said he was housesitting for Tina Moon while she was in Mexico from

September 1 to September 28. He invited Mr. Lindsey and another man named Tracy

to shoot pool at Ms. Moon’s house on September 27. He said Tracy and Mr. Lindsey

were arguing, like they often did, and he eventually went to a different part of the

house to “hook up” with a woman. According to Mr. Harrell, he found Mr. Lindsey’s

body the next day when he was cleaning the house.

       Mr. Harrell’s version of events changed over the course of the interview. He

later said that, rather than going to a different part of the house to hook up with a

woman, he’d left to go get Amy Jones, a woman he was seeing who lived nearby.

While he and Ms. Jones were walking back to Ms. Moon’s house, he stopped to go

into a convenience store and told her to walk back without him. He claimed he did

not see her again until the next day. When he got back to Ms. Moon’s house, he said

he went upstairs, took methamphetamine alone, and tried to get some sleep. He got

up the next day, went downstairs, and found Mr. Lindsey’s body.

       Mr. Harrell described the area of the home where he found the body and,

although he claimed he did not know how Mr. Lindsey died, he said he suspected

Tracy was involved. He said he covered the body with a shower curtain out of respect

for Mr. Lindsey, and fled the scene because he did not want to be there when Ms.

Moon, whom he described as his best friend, returned and realized he had betrayed

her trust.

                                        –3–
        Mr. Harrell was a poor housesitter: he had been busy forging checks on Ms.

Moon’s account and stole many of her things, which he first said he loaded in Mr.

Lindsey’s truck before fleeing. He claimed to have presented himself as Mr. Lindsey

to Officer Boyle because he knew he was already in trouble for using Mr. Lindsey’s

bank card and told Detective Hughes there was a .22-caliber handgun in his motel

room.

        After the interview, police searched Ms. Moon’s house and found Mr.

Lindsey’s body right where Mr. Harrell said it would be. Although Ms. Moon had

reported items missing from her home upon her return from Mexico on September

28, neither she nor the police responding to her report discovered Mr. Lindsey’s

body. That said, Mr. Lindsey’s body was concealed, stuffed behind a door panel and

underneath a table in a bathroom on the home’s lower level. It was wrapped in a

sheet and a shower curtain, with a brown towel covering a beaten face and a bath

mat covering the bloody torso.

        In addition to Mr. Lindsey’s body, officers found three spent .22-caliber shell

casings—two in the bathroom near where they found Mr. Lindsey’s body and

another in an adjacent bedroom—as well as a projectile lodged in a baseboard. They

found a pillow with a bullet defect, numerous cigarette butts, and bottles of tequila,

vodka, and whiskey. Forensic testimony indicated Mr. Harrell’s DNA was present

on the cigarette butts, and investigators found only Mr. Harrell’s and Ms. Moon’s



                                          –4–
prints on the bottles. Mr. Harrell and his houseguests left behind a plastic bottle of

scotch and a box of cheap cigarillos.

      The medical examiner’s office performed an autopsy on October 2. Although

Dr. Chester Gwin signed the autopsy report as a peer reviewer, he did not perform

the autopsy. He testified at the trial because the doctor who performed the autopsy

was unavailable. Based on his review of the autopsy file, Dr. Gwin testified Mr.

Lindsey suffered two gunshot wounds to the back of the right upper arm with the

bullets penetrating his chest cavity. Mr. Lindsey also suffered multiple skull fractures

resulting from blunt-force trauma to the head and face. Because a brown cloth fiber

was embedded in Mr. Lindsey’s fractured skull, Dr. Gwin opined it was very likely

there was a cloth over his head at the time of the fracture. He further opined that Mr.

Lindsey’s death was a homicide resulting from the two gunshot wounds, with the

blunt-force injuries as a contributing factor.

      Police executed a search warrant on Mr. Harrell’s Mt. Pleasant motel room

and found a .22-caliber Ruger pistol that, according to forensic testimony at the trial,

matched the shell casings found at the scene of the murder. The search also yielded

numerous items belonging both to Ms. Moon and Mr. Lindsey, including Mr.

Lindsey’s driver’s license, insurance card, social security card, checkbook, credit

cards, and debit cards.

      Detectives interviewed Mr. Harrell again on October 10. He told them he’d

last seen Mr. Lindsey on the night of September 27, before he left to go get Ms.

                                          –5–
Jones. But detectives confronted Mr. Harrell with pictures taken from an ATM

machine on September 28, showing Mr. Lindsey alive and with Mr. Harrell at 7:37

that morning. They told him they also had evidence linking the gun found in his

motel room to Mr. Lindsey’s death. Mr. Harrell pivoted.

      He then told detectives that after he and Mr. Lindsey came back from the bank

that morning, he went upstairs to get high while Ms. Jones and Mr. Lindsey were

downstairs. He said he came downstairs and saw Ms. Jones pointing the gun at Mr.

Lindsey. She shot him twice before Mr. Harrell could restrain her.

      According to Mr. Harrell, Mr. Lindsey was still alive after Ms. Jones shot him,

but he said he knew Mr. Lindsey was going to die anyway, so he wanted to “end it.”

He said he grabbed a rock from outside, put a towel over Mr. Lindsey’s face, and hit

him in the head with the rock. Mr. Lindsey was still breathing even after the rock-

to-skull treatment Mr. Harrell gave him, so, he said, Ms. Jones picked up the rock

and hit him again. Mr. Harrell told detectives where to find the rock he used to hit

Mr. Lindsey. Police later recovered a large rock from that location.

      Mr. Harrell claimed to have cleaned the floor with cleaning supplies he found

under the sink and tried to hide the body. He said he found the gun sitting in Ms.

Moon’s kitchen and grabbed it before he left. He admitted carrying the gun around

the house on previous occasions, confirmed by a photograph Ms. Jones took of Mr.

Harrell holding the gun that was admitted at trial. Mr. Harrell said Ms. Jones asked

him to take the photograph because she wanted to use it to scare someone who owed

                                        –6–
them money. When detectives asked Mr. Harrell about the pillow they found at the

crime scene, he explained that Ms. Jones shot it when she was showing him how to

use the gun on the day they took the picture. Mr. Harrell said he did not know why

Ms. Jones shot Mr. Lindsey.

      After his second interview, Mr. Harrell asked to speak with the Texas Ranger

assigned to his case, which turned out to be Brad Oliver. Mr. Harrell told Ranger

Oliver he previously lied to investigators, stating: “I gave them names from

everything from Amy to -- and just names that started popping in my head . . . . To

Tracy to whoever else.” He added that he was “not past fabricating to preserve [his]

own life.”

      Mr. Harrell told Ranger Oliver he didn’t actually hit Mr. Lindsey with the rock

but missed intentionally because he was being held at gunpoint. He addressed the

photograph of him with the gun, and now claimed it was to promote his artwork,

which he said he had on display “up and down Main Street.”

      And despite having previously denied a sexual relationship with Mr. Lindsey,

Mr. Harrell reticently divulged that he and Mr. Lindsey were lovers. He claimed they

“had been watching porn all night” and that he was performing oral sex on Mr.

Lindsey when the killer came down and shot at them both. He said he was holding

a pillow at the time, and the killer shot the pillow while trying to shoot at them. Mr.

Harrell refused to identify the killer, saying it would have to wait until the trial, but

let slip that he loved “the person that killed Michael [Lindsey].” He then held forth

                                          –7–
at length on aspects of religion and philosophy, from creation and original sin to

death and all its troubling finality.

       Ms. Jones’s trial testimony differed from Mr. Harrell’s stories. She said she

was romantically involved with Mr. Harrell in the weeks leading up to the murder

and stayed with him at Ms. Moon’s house on several occasions while he was

housesitting. She said Mr. Harrell kept the gun in the back of his pants, and

confirmed that he asked her to take the picture of him holding the gun so he could

scare someone with it. She said she held the gun one time at Mr. Harrell’s request,

just to see how heavy it was, and claimed but scant experience with guns. She said

she was not there when Mr. Lindsey died, and had nothing to do with his death.

       At the trial, Mr. Harrell changed his story again. He testified he gave Officer

Boyle Mr. Lindsey’s driver’s license and insurance card only to prove Mr. Lindsey’s

truck was registered and insured. He insisted he also gave Officer Boyle his own

identification card.

       He testified that he and Mr. Lindsey were shooting pool at Ms. Moon’s house

on the night of September 27. He left to pick up Ms. Jones, stopped at a convenience

store, and told her to walk back without him. When he got back to the house, there

were a lot of people there drinking and on drugs. He said Mr. Lindsey was arguing

with someone over an alleged drug debt, and some of the men at the house that night

were connected to a dangerous motorcycle gang.



                                         –8–
      According to Mr. Harrell, a group of those men, communicating with walkie-

talkies, forced him at gunpoint to drive Mr. Lindsey to the ATM to withdraw money

on the morning of September 28. When he and Mr. Lindsey returned to Ms. Moon’s

house, they were both drunk and “jacked up” on methamphetamine. Mr. Lindsey

started swinging a pool hose like a lasso and hit himself in the head with the “large

galvanized-type” hose coupling that “probably weigh[ed] twenty pounds easily.” Mr.

Lindsey was bleeding and falling all over, so they cleaned him up, covered his head

with a brown towel, and laid him on the bed.

      At some point after that, he was performing oral sex on Mr. Lindsey when two

people came in with “rubber masks on, like monster masks.” He thought they were

probably associated with motorcycles based on the way they were dressed. He also

heard others in the background, including a person who sounded like Ms. Jones.

When one of them pulled out a gun and started shooting, Mr. Harrell ran away and

hid in the attic. He smoked half a cigarette and put it out “on the rafter so the

insulation wouldn’t burn.” He heard more gunshots—six in total, three louder than

the other three. He said he had long suffered from anxiety and was so anxious he

“shut down” and fell into a sleep-like state laying “on them hard-ass rafters,” which

he added were “like 16 inches apart, 22, I don’t know.”

      Eventually—“it might have been 30 seconds, it might have been 30 minutes,

I don’t know, I don’t know”—he came down from the attic and found Mr. Lindsey

“scrunched up,” on the ground, dead in the bathroom. He said Mr. Lindsey’s body

                                        –9–
was already lying on a sheet, so he wrapped it around him, put a brown towel over

his face, covered his body with a shower curtain, moved the white door panel by the

table, and left.

       Despite previously telling investigators he packed Ms. Moon’s items into Mr.

Lindsey’s truck himself, intending to sell them or use them to furnish his own place,

he testified he and Mr. Lindsey put only a few items in the truck. He said he assumed

the killers packed the rest, but then could not take the truck because he had the keys

in his pocket. He said he later found the gun in the truck when he was looking for

some of his own belongings and added that “there’s all kind of Tina [Moon]’s clothes

and shoes in there and a bunch of her jewelry.” Ranger Oliver recalled that the truck

was meticulously packed and that Mr. Harrell told him he wasn’t above lying to save

his own life. Ranger Oliver’s testimony, when combined with Mr. Harrell’s prior

stories to investigators and his differing trial testimony about the items in the truck,

betrayed that Mr. Harrell, having taken over the hoard of Ms. Moon’s things, “knew

the place of the least ring.”2

       Mr. Harrell admitted he lied to investigators about knowing who killed Mr.

Lindsey and about hitting him with a rock, saying he told them what they wanted to

hear so he could end their interrogations. Mr. Harrell refused to answer any of the




   2
      See J.R.R. Tolkien, The Adventures of Tom Bombadil, “The Hoard” (1962), a poem telling the story
of successive owners of a mound of treasure, relating the ill that befell each owner.


                                               –10–
State’s questions on cross examination.3 The jury convicted Mr. Harrell of murder

as charged and sentenced him to life in prison.

                       We discern no Confrontation Clause violation.

         In his first issue, Mr. Harrell contends the trial court erred by admitting the

autopsy report and by allowing Dr. Gwin, who did not perform the autopsy, to

introduce testimonial statements in violation of his rights under the Confrontation

Clause. See U.S. CONST. amends. VI, XIV. We review constitutional legal rulings de

novo, including whether an out-of-court statement is testimonial in violation of the

Confrontation Clause. See Wall v. State, 184 S.W.3d 730, 742 (Tex. Crim. App.

2006).

         The Confrontation Clause prohibits the admission of testimonial statements

by a non-testifying declarant unless the declarant is unavailable and the defendant

had a prior opportunity for cross-examination. See Crawford v. Washington, 541 U.S.
36, 68–69 (2004). Where, as here, an objective medical examiner would reasonably



    3
       Mr. Harrell later explained that he refused to answer the prosecutor’s questions due to a potentially
bizarre event at the jail where he was held during trial. Video captured the prosecutor visiting the area where
Mr. Harrell was held during a lunch break in the trial. Video also captured what Mr. Harrell characterized
as the prosecutor making his fingers into a gun pointed at him. Video captured the prosecutor walking Amy
Jones, who was held in the jail due to her failure to appear to testify pursuant to a subpoena, directly in front
of Mr. Harrell’s cell and, on the prosecutor’s way out, video shows what Mr. Harrell characterizes as the
prosecutor giving “celebratory fist bumps” to “two bystanders.” Ms. Jones testified that afternoon at the
trial.
    Mr. Harrell’s trial counsel raised this issue during trial and the prosecutor explained that “the man gave
me a deuce sign and I gave him a what’s up sign.” The court correctly admonished the prosecutor to “follow
decorum” and instructed “the prosecution and anybody associated with the prosecution to not communicate
with the defendant without defendant’s counsel present.”
    Mr. Harrell raises no appellate issue regarding this event.
                                                     –11–
believe an autopsy report would be used in a prosecution, the report is testimonial

for purposes of the Confrontation Clause. Henriquez v. State, 580 S.W.3d 421, 427

(Tex. App.—Houston [1st Dist.] 2019, pet. ref’d); Williams v. State, 513 S.W.3d 619,

637 (Tex. App.—Fort Worth 2016, pet. ref’d). Autopsy photographs, however, are

generally not considered testimonial statements subject to the Confrontation Clause.

Williams, 513 S.W.3d at 637; Herrera v. State, 367 S.W.3d 762, 773 (Tex. App.—

Houston [14th Dist.] 2012, no pet.).

      The State appropriately concedes the autopsy report is testimonial and that

admitting it into evidence violated the Confrontation Clause, see Henriquez, 580
S.W.3d at 428–29, but argues (1) Mr. Harrell appeals based only on Dr. Gwin’s

testimony—not the autopsy report—and (2) evidence from the autopsy report via

Dr. Gwin at trial did not harm Mr. Harrell.

      We must first determine whether Mr. Harrell has properly raised the issue of

admitting the autopsy report for our review because we cannot reverse on an issue

not properly raised. See State v. Bailey, 201 S.W.3d 739, 744 (Tex. Crim. App. 2006).

Mr. Harrell’s first issue heading does not specifically mention the autopsy report,

but he complains broadly that his “right to confrontation was violated when a

medical examiner who did not conduct the autopsy was allowed to testify regarding

the results of the autopsy.” The State introduced the autopsy report through Dr.

Gwin’s authenticating testimony. In determining whether an issue is preserved for

our review, we “should consider the parties’ arguments supporting each point of error

                                        –12–
and not merely the wording of the points.” Anderson v. Gilbert, 897 S.W.2d 783, 784

(Tex. 1995); see St. John Missionary Baptist Church v. Flakes, 595 S.W.3d 211, 214

(Tex. 2020) (“We have often held that a party sufficiently preserves an issue for

review by arguing the issue’s substance, even if the party does not call the issue by

name.”).

      Mr. Harrell has sufficiently preserved the issue because he specifically

challenges the autopsy report’s admission in his brief with citation to the record and

appropriate authorities, and because his issue “fairly include[s]” whether admitting

the autopsy report through Dr. Gwin’s testimony violated the Confrontation Clause.

See TEX. R. APP. P. 38.1(f), 38.9; St. John Missionary Baptist Church, 595 S.W.3d at

214; Anderson, 897 S.W.2d at 784.

      We next consider whether admitting Dr. Gwin’s testimony was a

Confrontation Clause violation. Although medical examiners may not serve as

surrogates for introducing testimonial statements from autopsy reports they did not

prepare, they may offer their own observations and conclusions drawn from an

independent review of an autopsy file. See Hernandez v. State, No. 05-11-01300-

CR, 2013 WL 1282260, at *6 (Tex. App.—Dallas Mar. 6, 2013, pet. ref’d) (mem.

op., not designated for publication); Williams, 513 S.W.3d at 637–38; see also

Paredes v. State, 462 S.W.3d 510, 517–18 (Tex. Crim. App. 2015) (distinguishing

between impermissible surrogate testimony and independent expert testimony in the

context of DNA evidence).

                                        –13–
       Dr. Gwin testified he conducted an independent review of Mr. Lindsey’s

autopsy file. He explained Mr. Lindsey’s injuries by referring to the autopsy

photographs, and provided his own opinions concerning both the cause of Mr.

Lindsey’s death and the manner in which Mr. Lindsey likely suffered his blunt-force

injuries.

       Although Mr. Harrell contends Dr. Gwin’s testimony did not rise to providing

his own independent observations and conclusions, he identifies no specific

statements Dr. Gwin conveyed from the autopsy report to the jurors, as opposed to

statements based on the autopsy photographs. He specifically complains only that

the probative value of Dr. Gwin’s disclosure of otherwise inadmissible facts or data

underlying his opinion is outweighed by its prejudicial effect, the danger that jurors

used these facts for impermissible purposes. See TEX. R. EVID. 705(d).

       Having reviewed the record, we conclude that any of Dr. Gwin’s testimony

that arguably mirrored autopsy report statements was cumulative of or derivable

from other evidence in the record, including the autopsy photographs, the crime-

scene photographs, and other witness testimony. And, Mr. Harrell had and took the

full opportunity to cross-examine Dr. Gwin at the trial. See Hernandez, 2013 WL
1282260, at *6; Lee v. State, 418 S.W.3d 892, 899 (Tex. App.—Houston [14th Dist.]

2013, pet. ref’d).4 For these reasons, Dr. Gwin’s independent expert opinion


   4
     We note that Mr. Harrell elicited other statements from Dr. Gwin on cross-examination, which he
cannot rely on to support a Confrontation Clause violation. See Williams v. State, No. 09-12-00350-CR,

                                               –14–
testimony did not violate the Confrontation Clause by relaying testimonial

statements from the autopsy report.

       We next consider the autopsy report. Because we agree with the parties that

the trial court committed constitutional error by admitting the autopsy report, a

document prepared to relay the results of an autopsy performed in a police-suspected

homicide, Henriquez, 580 S.W.3d at 427, we cannot affirm unless we are convinced

beyond a reasonable doubt that the error did not contribute to Mr. Harrell’s

conviction. TEX. R. APP. P. 44.2(a); Scott v. State, 227 S.W.3d 670, 690–91 (Tex.

Crim. App. 2007). In making that determination, we must ask “whether there is a

reasonable possibility that” admitting the autopsy report “moved the jury from a state

of non-persuasion to one of persuasion on a particular issue.” Scott, 227 S.W.3d at

690. Factors relevant to our analysis include: (1) the autopsy report’s importance to

the State’s case; (2) whether the report is cumulative of other evidence; (3) whether

there is evidence corroborating or contradicting the material statements in the

autopsy report; (4) the strength of the State’s case; (5) “the source and nature of the

error”; (6) the extent to which the State emphasized the autopsy report; and (7) the

weight the jury may have given the autopsy report “compared to the balance of the

evidence [on] the element or defensive issue to which it is relevant.” Id.




2014 WL 1102004, at *4 (Tex. App.—Beaumont Mar. 19, 2014, pet. ref’d) (mem. op., not designated for
publication) (citing Prystash v. State, 3 S.W.3d 522, 531 (Tex. Crim. App. 1999)).
                                              –15–
       Here, the autopsy report was relatively unimportant to the State’s case, the

State did not emphasize it, and the report’s material facts and conclusions were

cumulative of other corroborating evidence. This case was about whether Mr. Harrell

murdered his friend Mr. Lindsey at all, not some nuance in the manner of his death

that could exculpate Mr. Harrell. Mr. Harrell was charged not only as a principal but

as a party to the murder, and the exact manner of death was not determinative of

either theory in this case.5

       Dr. Gwin’s testimony, autopsy photographs, crime-scene photographs, and

other testimony established: (1) Mr. Lindsey was shot twice; (2) the bullets entered

the back of his arm and lodged in his chest; (3) he suffered significant blunt-force

injuries to his head and face; (4) he died from his injuries; and (5) his death was a

homicide. Mr. Harrell did not contest any of those facts or conclusions at the trial.

See Marshall v. State, 210 S.W.3d 618, 629 (Tex. Crim. App. 2006) (concluding any

error in admitting autopsy report was harmless where cause of death was undisputed

and “the victim’s autopsy report had no bearing on the central issue in the case which

was whether appellant was the one who shot the victim”); Gonzalez v. State, No. 05-

13-00630-CR, 2014 WL 3736208, at *10 (Tex. App.—Dallas July 14, 2014, no pet.)

(mem. op., not designated for publication) (concluding autopsy testimony was

harmless where relevant issues were uncontested); Hernandez, 2013 WL 1282260,



   5
     And the jury was only asked to answer whether he was guilty of murder, and not under which theory,
which included a principal theory and an aiding-and-abetting theory.
                                                –16–
at *7 (same); Henriquez, 580 S.W.3d at 429 (“The written autopsy report

itself . . . adds little beyond the autopsy photographs and Dr. Hopson’s testimony,

both of which were properly admitted and did not implicate the Confrontation

Clause.”); Lee, 418 S.W.3d at 901 (concluding autopsy report was harmless where

cause of death was uncontested and the report was cumulative of independent

testimony based on the autopsy file).

      Mr. Harrell contends admitting the autopsy report was harmful because it

conflicted with Dr. Gwin’s testimony concerning the cause of Mr. Lindsey’s death.

Although Dr. Gwin agreed with the autopsy report’s conclusion that Mr. Lindsey

died from his gunshot wounds, Dr. Gwin went beyond the report to opine that Mr.

Lindsey’s blunt-force injuries were a contributing factor. Even if we find a conflict

between those conclusions, Mr. Harrell does not explain why allowing evidence

creating the conflict, which would allow him an argument undermining the

credibility of the State’s evidence, could have made his conviction more likely.

      If anything, admitting the autopsy report helped Mr. Harrell by allowing him

to challenge Dr. Gwin’s testimony and credibility in a manner that otherwise would

have been unavailable. In fact, Mr. Harrell’s counsel used the conflict he now claims

is harmful during his cross-examination of Dr. Gwin. Further, to the extent the

autopsy report undermined Dr. Gwin’s conclusions about the significance of Mr.

Lindsey’s blunt-force injuries, it mitigated the most damaging of Mr. Harrell’s

recanted confessions—that Mr. Lindsey died after Mr. Harrell hit him in the head

                                        –17–
with a rock, seeking to “end it.” We see no reasonable possibility that admitting the

autopsy report “moved the jury from a state of non-persuasion to one of persuasion

on a particular issue” of consequence to Mr. Harrell’s conviction. See Scott, 227
S.W.3d at 690; Lee, 418 S.W.3d at 899.

      We overrule Mr. Harrell’s first issue.

                           There was no Brady violation.

      In his second issue, Mr. Harrell contends the trial court erred by denying his

motion for new trial because the State violated his rights under Brady v. Maryland.

He bases this argument on the State’s post-trial disclosure that Officer Boyle’s report

incorrectly stated the phone police pinged to track him to Mt. Pleasant was his phone,

instead of Mr. Lindsey’s phone. Mr. Harrell contends the State deprived him of the

opportunity to cross-examine Officer Boyle on this inconsistency and that it could

have led jurors to give his testimony less credibility, therefore “the probable cause

for the appellant’s arrest, the resulting interrogation and searches would have all

been in question[] and could have changed the outcome of the trial.” We disagree.

      In his report, Officer Boyle stated that geolocation data he obtained from Mr.

Harrell’s phone indicated he was in Mt. Pleasant on October 1, but, per the post-trial

disclosure, the geolocation data actually came from Mr. Lindsey’s phone. At a post-

trial hearing to supplement the record, Officer Boyle testified he referred to the

phone as Mr. Harrell’s in his report because he knew Mr. Harrell possessed it at the

time, but he clarified Mr. Harrell did not actually own the phone. He said he brought

                                        –18–
that distinction to the State’s attention approximately a week before the trial. Mr.

Harrell’s motion for a new trial was denied by operation of law.

      Because Mr. Harrell raised this alleged Brady violation in a motion for a new

trial, we review the trial court’s ruling for abuse of discretion. See Webb v. State, 232
S.W.3d 109, 112 (Tex. Crim. App. 2007). Under this standard, we view the evidence

in the light most favorable to the ruling and will reverse only if no reasonable view

of the record could support it. Id.

      Prosecutors must seek justice before victory because they represent the

sovereign, whose interest “in a criminal prosecution is not that it shall win a case,

but that justice shall be done.” Berger v. United States, 295 U.S. 78, 88 (1935).

Prosecutors have an obligation under Brady “to assist the defense in making its

case.” United States v. Bagley, 473 U.S. 667, 675 n.6 (1985). This is a “limited

departure from a pure adversary model,” one where the Constitution imposes a duty

on prosecutors to disclose to the defense pretrial—and with sufficient time for the

defense to make effective use of—information that is “favorable to an

accused . . . [and] material either to guilt or to punishment.” Brady, 373 U.S. at 87;

see Little v. State, 991 S.W.2d 864, 867 (Tex. Crim. App. 1999) (timing of

disclosure). An “individual prosecutor has a duty to learn of any favorable evidence

known to the others acting on the government’s behalf” in the case, “including the

police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995).



                                         –19–
      To determine whether the State, through its representatives in the trial court,

has violated its Brady obligations, we consider: (1) whether the information in

question is favorable to the accused, either because it is exculpatory or impeaching;

(2) whether the State possessed and suppressed the information either willfully or

inadvertently; and (3) whether the information was material, meaning whether there

is a reasonable probability that, had the evidence been disclosed, the result of the

proceeding would have been different. See Strickler v. Greene, 527 U.S. 263, 280

(1999) (citing cases); Little, 991 S.W.2d at 866.

      At trial, Detective Hughes testified, before Officer Boyle testified and was

cross-examined, that “it was Mr. Lindsey’s phone that was geolocated in Mount

Pleasant.” At the lunch break after Detective Hughes’s trial testimony, the trial court

highlighted the statement’s inconsistency with earlier information from suppression

hearings. The prosecutor indicated the State was “looking into” the matter, and had

been in light of those pre-trial hearings. The State indicated it expected to have an

answer before trial was over. Defense counsel was present for this discussion and at

the suppression hearings. Defense counsel did not cross-examine on or otherwise

seek to impeach Detective Hughes as to whose phone police pinged.

      Officer Boyle testified that afternoon, after Detective Hughes’s trial

testimony, that he got Mr. Lindsey’s phone number from his daughter when she

reported her father missing, and that it was this phone number police had the phone

company use to geolocate the phone. Again, despite being armed with the

                                        –20–
information, defense counsel chose not to ask Officer Boyle a single question about

the inconsistency between his testimony and his report.

      The State suppressed the information at least inadvertently. The issue arose in

suppression hearings a month before trial; the trial court raised the issue during trial,

after Detective Hughes testified; the State indicated it was looking into the issue at

that time; post-trial testimony indicated members of the prosecution team told

prosecutors about the inconsistency pre-trial, that the State sought further

information from the phone company, and that it received confirmation during trial

that the phone was Mr. Lindsey’s and not Mr. Harrell’s. The State failed in its pre-

trial duty to inform Mr. Harrell of the inconsistency in Officer Boyle’s report. See

Strickler, 527 U.S. at 281–82.

      The information was favorable to Mr. Harrell because it could have been used

to impeach Officer Boyle’s credibility and as part of the defense’s broader quest to

discredit and question the State’s investigation. See id. at 282.

      But we conclude there was no Brady violation because the information was

not material. There is no reasonable probability that disclosure would have changed

the result of the proceeding. See id. at 280 (citing cases). Impeaching Officer Boyle

on the point that he listed the phone as belonging to Mr. Harrell instead of Mr.

Lindsey would have proved little. Even in concert with the other “sloppy

investigation” arguments trial counsel was able to make, this error would not have

changed the result. One indication fortifying our conclusion is trial counsel’s choice

                                         –21–
not to cross-examine Officer Boyle or Detective Hughes on the point even though

the issue had been raised in prior hearings, by that day’s testimony, and by the court.6

        We also reject Mr. Harrell’s suggestion that the disclosure could have

unraveled probable cause, putting the “resulting interrogation and searches” into

question. Trial courts have discretion to make decisions based on conflicting facts

when deciding motions to suppress, and thus even had the trial court been faced with

a disclosure that the report listed the wrong owner, the court would have been well

within its discretion to deny the motion. See Carmouche v. State, 10 S.W.3d 323,

327 (Tex. Crim. App. 2000); Guzman v. State, 955 S.W.2d 85, 88–89 (Tex. Crim.

App. 1997). Indeed, the trial court brought the parties back for a hearing two days

after sentencing to “correct the record” and at the beginning of the recorded portion

of the hearing, the court mentioned bringing the witnesses back because of the prior

motion to suppress. Officer Boyle’s and Ranger Oliver’s testimony at that hearing

served to explain the inconsistency in light of a subpoena return from the phone

company the prosecution team received during trial.

        Juries are empowered to resolve factual inconsistencies, see Jones v. State,

936 S.W.2d 678, 680 (Tex. App.—Dallas 1996, no pet.), and the jury did so here,

armed with the very information Mr. Harrell now complains he lacked, though



    6
      Mr. Harrell doesn’t make an untimely disclosure argument, perhaps because his focus is on the official
State disclosure that occurred only the day after sentencing. But to the extent the argument is “fairly
included” in this issue, TEX. R. APP. P. 38.1(f), we reject it as a basis for reversal because the information
is not material. See Strickler, 527 U.S. at 280.
                                                   –22–
without the same spotlight he now claims he would have shone. Even with the

spotlight of cross-examining the witnesses about the difference in which phone

police pinged, we conclude there is no reasonable probability the outcome would

have been different with timely disclosure. Thus, the information was not material.

See Strickler, 527 U.S. at 281. We overrule Mr. Harrell’s second issue.

                                   *     *      *

      Having overruled both of Mr. Harrell’s issues, we affirm.




                                             /Cory L. Carlyle/
                                             CORY L. CARLYLE
                                             JUSTICE

Publish
TEX. R. APP. P. 47.2(b)
190760F.P05




                                       –23–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER DAMON                             On Appeal from the 59th Judicial
HARRELL, Appellant                            District Court, Grayson County,
                                              Texas
No. 05-19-00760-CR          V.                Trial Court Cause No. 068720.
                                              Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                  Justices Whitehill and Osborne
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 12th day of October, 2020.




                                       –24–